The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter



1.	Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:  

	Claims 1, 6 and 14 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 1, 6 and 14.
	None of the prior art of record teaches or fairly suggests that tracking the object in the video scene based on the micro- feature vector and the first object type which is classified based on the updated neural network based on micro feature vector based on kinetics of the object, and together with combination of other claimed elements as set forth in the independent claims 1, 5 and 16.  Therefore, the claim 1, 5 and 16 are over the prior art of records.

Claims 1-5, 7-13 and 15-20 are allowed because they are depended on independent claims 1, 6 and 14.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on (571)272-38597023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663